9Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claims
Claims 29-33, 35-37, 45-48 and 54-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed 8/14/2019.
 				Cancelled claims 
Claims 4-5, 8-10, 13, 18-21, 26, 28, 34, 38-39, 41, 43-44, 50 and 57 were cancelled by applicant.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed May 9th 2022, with respect to the rejected claims below under 35 USC 103 have been fully considered, the newly added limitations of claims 1 wherein “the secondary electric are induced in the moveable device by the emitted electric field” and “measuring a first temperature of the sliding sleeve before actuation; measuring a second temperature of the sliding sleeve after actuation; and comparing the first and second temperatures to determine the operational position” of claims 40 & 49 are persuasive and overcome prior art of record.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art Hopmann et al. (U.S. 2009/0128141 A1) and in view of West et al. (U.S. 2004/0117119 A1).
Applicant’s arguments are not persuasive with respect to the rejection of claims 40, 42, 49 & 51-53 as being rejected under 35 USC 103 over Hopman et al. (US 2009/0128141) in view of Patel et al. (U2006/0157239 A1) for claims 40, 42 & 49;  Hopman et al. in view of Yao et al. (U.S. 2017/0212262 A1) for claims 51-53.
Applicant’s representative makes the following arguments on page 11 filed 05/09/2022 that Patel does not teach “wherein determining the operational position comprises: measuring a first acoustic vibration of the moveable device before actuation; measuring a second acoustic vibration of the moveable device after actuation; and comparing the first and second acoustic vibrations to determine the operational position.” 
The Examiner respectfully disagrees. The above argument limitations are in claim 51, which clearly show in Yao et al. (not Patel) from pars. 0008-0011, 0037, 0041-0042 & 0089 and Fig. 3, wherein, acoustic waves may be severely attenuated, resulting in a frequency downshift in the received signals compared to the excitation frequency. The acoustic wave non-linearity parameter (β) may be determined by measuring the absolute amplitudes of the fundamental mode signal A.sub.1 and the second harmonic mode signals A1 & A2 ).  the well & see pars. 0077-0081).  
Patel only discloses the measuring of temperatures (not vibration as argument in page 11) in pars. 0057, 0064 & 0084 wherein fiber optic sensor 62 (see pars. 0057-0058) wherein the step of measuring a first temperature of the sliding sleeve before actuation (via measure first temperature of gravel/sliding sleeve before injected into the well via before actuation, see par. 0077); measuring a second temperature of the sliding sleeve after actuation (see par. 0077, wherein the temperature in the well where the gravel is to be placed is at a second temperature that is higher than the first temperature via comparison. The gravel slurry is then injected into the well at a sufficient rate that it reaches the gravel pack area before its temperature rises to the second temperature. The temperature measurements provided by the fiber optic line are thus able to demonstrate the placement of the gravel in the well); and comparing the first and second temperatures to determine the operational position (see par. 0084, wherein the temperature during the gravel packing operation as described above wherein measurement may be compared to a measurement of a fiber optic line 60 positioned in the completion to better determine the placement of the gravel pack. The fiber optic lines 60 may comprise or be replaced by one or more sensors 62 ).
For these reasons, the rejection of claims 40, 42, 49, 51-53 as being unpatentable over Hopmann ‘141 in view of  West ‘119 and Hopmann ‘141 in view of Yao ‘239 are maintained below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 14-17, 22-25 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopmann et al. (U.S. 2009/0128141 A1) in view of West et al. (U.S. 2004/0117119 A1).
Regarding claim 1, Hopmann et al. disclose a method for detecting a position of a downhole moveable device (see par. 0013, Abstract & claim 1), the method comprising: emitting electric or magnetic fields (Magnet 3 is installed in insert 2 with its' South Pole oriented toward the OD of the device. Magnet 3 produces a magnetic field that is illustrated by flux lines 4) into a wellbore/well which interact with a moveable device 2 to produce secondary electric or magnetic fields (see pars. 0058-0059).
Hopmann et al. is not understood to explicitly disclose the magnetic field are induced in the movable device by the magnetic field and using a fiber optic sensor, detecting the secondary electric or magnetic fields and thereby generating response signals; and determining an operational position of the moveable device using the response signals.  
In related art, US 2004/0117119 to West et al. discloses wherein magnetic field are induced in the movable device by the magnetic field (see par. 0046, wherein sensor 132A including its induced magnetic field 138A, may be oriented in a direction along a first axis 152 while the second sensor 132B and its induced magnetic field 138B are oriented in a direction along a second axis 154, the first and second axes 152 and 154 being oriented substantially orthogonal relative to one another); West also disclose a fiber optic line and sensors 132 & 142 (see pars. 0028, 0034-0035 & claim 24), whereby fiber optic-based sensor 132 where utilized for endpoint detection of sliding sleeves. The optical sensors are positioned in a recess in the valve housing, and are used to detect the stress imparted by the moving sleeve (see par. 0035, wherein sensing coil 142 is positioned adjacent the source magnet 134 and, more specifically, within the magnetic field 138 induced thereby. There is no magnetic shielding between the source magnet 134 and the sensing coil 142 as it is desirable for the sensing coil 142 to detect the magnetic field 138 without obstruction. The sensing coil 142 may be coupled to a telemetry device 143 which relays signals generated by the sensing coil 142 back to the control station 110 through appropriate means such as, for example, radio frequency transmissions or via the fiber optic transmission line 112).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hopmann et al. such that using magnetic field are induced in the movable device by the magnetic field, using a fiber optic sensor, detecting the secondary electric or magnetic fields and thereby generating response signals; and determining an operational position of the moveable device using the response signals.  In this way, in the manner disclosed by West et al., allows for accurate and effective detection of acoustic waves in a downhole environment, and which eliminates the need for mechanical coupling with a fixed structure thereof. It would further be advantageous if such a method and apparatus were compatible with conventional seismic surveying techniques and processes [see West par. 0010].

    PNG
    media_image1.png
    343
    1017
    media_image1.png
    Greyscale

As to claim 11, Hopmann et al.  disclose in Figs. 5-6, using the response signals to generate a response log (see pars. 0042 & 0043) of the moveable device 2 at one or more operational positions; comparing the response log with a baseline log of the moveable device; and determining the operational position of the moveable device based upon the comparison (see Figs. 6-9, pars. 0045 & 0048-0049).

As to claim 14,  Hopmann et al. disclose in Figs. 8 & 10 the baseline log is generated before the moveable device is actuated [see pars. 0046-0050]; and the response log  is generated after the moveable device is actuated [see 0052-0053].

As to claims 15-16, Hopmann et al.  disclose in Fig. 3 comparing the response log with the baseline log (see Figs 6-10) comprises using a pattern recognition technique to perform the comparison or comparing the response log with the baseline log comprises using an inversion technique to perform the comparison (see Figs. 6-9, pars. 0045 & 0048-0049).

As to claim 17, Hopmann et al. disclose in Figs. 2-4 aligning the response log and baseline log with respect to true depth F of Fig. 10 [see pars. 0052-0053].

As to claim 22, Hopmann et al. disclose in Fig. 3 wherein the moveable device 2 is a sliding sleeve 1 that forms part of a sliding sleeve assembly of Fig. 2 [see Fig. 12 & pars. 0033-0037].

As to claim 23, Hopmann et al.  disclose in Fig. 3, using the response signals to generate a response log (see Figs. 6-11, pars. 0048-0053) of the moveable device 2 at one or more operational positions; comparing the response log with a baseline log of the moveable device; and determining the operational position of the moveable device based upon the comparison (see Figs. 6, pars. 0048-0053).

As to claims 24-25, Hopmann et al. is not understood to explicitly disclose that using a fiber optic sensor, detecting the secondary electric or magnetic fields and thereby generating response signals; and determining an operational position of the moveable device using the response signals.  In related art, US 2004/0117119 to West et al. discloses wherein a fiber optic line 112 and sensors 132 & 142  (see pars. 0028, 0034-0035 & claim 24), whereby fiber optic-based sensor 132 where utilized for endpoint detection of sliding sleeves. The optical sensors are positioned in a recess in the valve housing, and are used to detect the stress imparted by the moving sleeve (see par. 0035, wherein sensing coil 142 is positioned adjacent the source magnet 134 and, more specifically, within the magnetic field 138 induced thereby. There is no magnetic shielding between the source magnet 134 and the sensing coil 142 as it is desirable for the sensing coil 142 to detect the magnetic field 138 without obstruction. The sensing coil 142 may be coupled to a telemetry device 143 which relays signals generated by the sensing coil 142 back to the control station 110 through appropriate means such as, for example, radio frequency transmissions or via the fiber optic transmission line 112).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hopmann et al. such that using magnetic field are induced in the movable device by the magnetic field, using a fiber optic sensor, detecting the secondary electric or magnetic fields and thereby generating response signals; and determining an operational position of the moveable device using the response signals.  In this way, in the manner disclosed by West et al., allows for accurate and effective detection of acoustic waves in a downhole environment, and which eliminates the need for mechanical coupling with a fixed structure thereof. It would further be advantageous if such a method and apparatus were compatible with conventional seismic surveying techniques and processes [see West par. 0010].

As to claim 27, Hopmann et al. disclose in Fig. 3 the moveable device 2 is positioned along a tubular work string as seen in Fig. 12 [see pars. 0049-0053]. Hopmann et al.  is not understood to explicitly disclose that fiber optic sensor is positioned outside the tubular work string.  In related art, US 2004/0117119 to West et al. discloses wherein a fiber optic line 112 and sensors 132 & 142  (see pars. 0028, 0034-0035 & claim 24), whereby fiber optic-based sensor 132 where utilized for endpoint detection of sliding sleeves. The optical sensors are positioned in a recess in the valve housing, and are used to detect the stress imparted by the moving sleeve (see par. 0035, wherein sensing coil 142 is positioned adjacent the source magnet 134 and, more specifically, within the magnetic field 138 induced thereby. There is no magnetic shielding between the source magnet 134 and the sensing coil 142 as it is desirable for the sensing coil 142 to detect the magnetic field 138 without obstruction. The sensing coil 142 may be coupled to a telemetry device 143 which relays signals generated by the sensing coil 142 back to the control station 110 through appropriate means such as, for example, radio frequency transmissions or via the fiber optic transmission line 112).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Hopmann et al. such that using magnetic field are induced in the movable device by the magnetic field, using a fiber optic sensor, detecting the secondary electric or magnetic fields and thereby generating response signals; and determining an operational position of the moveable device using the response signals.  In this way, in the manner disclosed by West et al., allows for accurate and effective detection of acoustic waves in a downhole environment, and which eliminates the need for mechanical coupling with a fixed structure thereof. It would further be advantageous if such a method and apparatus were compatible with conventional seismic surveying techniques and processes [see West par. 0010].

Claim(s) 40 & 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robison (US 2004/0140092) in view of Patel et al. (U.S. 2003/0221829 A1). 
 	Claim 40 recites, “A method for detecting a position of a downhole moveable device (Abstract), the method comprising determining an operational position of a sliding sleeve using a fiber optic temperature sensor.” See paragraph [0032]. Regardless, the optical sensing system can use an optical fiber 51 with an optical sensor 25 adjacent or attached to the flow control device 400 to detect the change in temperature near the thermally responsive chamber 600.”
Operating piston 410 is the same for all embodiments see paragraph [0024]. Therefore, tubular members 402 (inner tubular member) and 408 (outer tubular member) are the same arrangement for all embodiments.  For hydrocarbon well 10 comprising wellbore 12 tubular member 402 moves relative to tubular member 408. Furthermore, 402 is defined as a sliding sleeve as well. See paragraph [0036]. 
See Figures 5 through 8 of Robison, all directed to a thermally expansive chamber 600. Figure 5 is annotated as an example for applicant’s convenience in keeping with Robison’s teachings.

    PNG
    media_image2.png
    799
    617
    media_image2.png
    Greyscale

Robinson fails to disclose the new limitations measuring a first temperature of the sliding sleeve before actuation; measuring a second temperature of the sliding sleeve after actuation; and comparing the first and second temperatures to determine the operational position. 
In related art, US 2003/0221829 to Patel et al. disclose a similar field of invention wherein a fiber optic sensor 62 (see pars. 0057-0058) wherein the step of measuring a first temperature of the sliding sleeve before actuation (via measure first temperature of gravel/sliding sleeve before injected into the well via before actuation, see par. 0077); measuring a second temperature of the sliding sleeve after actuation (see par. 0077, wherein the temperature in the well where the gravel is to be placed is at a second temperature that is higher than the first temperature via comparison. The gravel slurry is then injected into the well at a sufficient rate that it reaches the gravel pack area before its temperature rises to the second temperature. The temperature measurements provided by the fiber optic line are thus able to demonstrate the placement of the gravel in the well); and comparing the first and second temperatures to determine the operational position (see par. 0084, wherein the temperature during the gravel packing operation as described above wherein measurement may be compared to a measurement of a fiber optic line 60 positioned in the completion to better determine the placement of the gravel pack. The fiber optic lines 60 may comprise or be replaced by one or more sensors 62 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the field generated by sensor taught by Robinson to be able to measure a first temperature of the sliding sleeve before actuation; measuring a second temperature of the sliding sleeve after actuation; and comparing the first and second temperatures to determine the operational position as taught by Patel. One would be motivated to make such a modification in order to improve sensor accuracy by detect the operational condition of the sliding sleeve valve by monitoring the change in temperate associated with the operational position of the moveable device (see Patel’s pars. 0077 & 0084).

Claim 42 recites, “A method as defined in claim 40, wherein determining the operational position comprises monitoring temperature change associated with the operational position of the sliding sleeve.” For all embodiments, three operational positions are known: See paragraph [0027], determination of the open, closed and intermediate positions are taught, thus meeting the limitations of claim 51. Paragraphs [0030]-[0036] describe the thermal response and change for embodiments having thermally responsive chamber 600. Also see Figure 9, steps 1034 and 1046.
 	

Claim(s) 49 & 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robison (US 2004/0140092) in view of Yao et al. (U.S. 2017/0212262 A1). 

Claim 49 recites, Robinson discloses “a method for detecting a position of a downhole moveable device (For hydrocarbon well 10 acoustic comprising wellbore 12 tubular member 402 moves relative to tubular member 408), the method comprising determining an operational position of a downhole moveable device using a fiber optic acoustic sensor (See paragraph 0032, regardless the optical sensing system can use an optical fiber 51 with an optical sensor 25 adjacent or attached to the flow control device 400 to detect the change in temperature near the thermally responsive chamber 600.  In addition, the optical fiber-based sensor 25 picks up or detects acoustical signals. Thus, it can be determined if flow control device 400 is in an open, closed or intermediate position. See Figure 9, steps 1032 and 1042, in addition to the Figures showing wellbore 12)”; measuring first and second acoustic vibration signals of the moveable device after actuation (first or second signals are generated from acoustic signal generator which then go through the control devices 54-60, wherein first signal through first device 54, second through second device 55 through device 60 which disclosed in pars. 0027-0029, these control devices 54-60 emanates acoustic signals with frequencies unique to that particular flow control device, an operator can determine which of the flow control devices 54-60 has been operated. As shown, the optical sensor 25A is centrally located between the flow control devices 54-60; however, it can also be positioned between the surface 52 and the first flow control device 54 in order to provide a time domain based on when a change in flow is detected using the optical sensor 25A relative to when the optical sensor 25A detects the acoustic signal from one of the flow control devices 54-60. Utilizing one optical sensor 25A to detect the acoustic signal produced by all of the flow control devices 54-60 reduces the total number of sensors required to detect the operation of the flow control devices 54-60).
Robinson fails to disclose the limitations wherein determining the operational position comprises: comparing the acoustic vibrations to determine the operational position. 
In related art, US 2017/0212262 to Yao et al. disclose a similar field of invention wherein a fiber optic sensor 40 (see Fig. 1A, par. 0008-0011, 0052) which producing acoustic signals A1 & A2  and comparing these acoustic vibrations to determine the operational position (see pars. 0008-0011, 0037, 0041-0042 & 0089 and Fig. 3, acoustic waves may be severely attenuated, resulting in a frequency downshift in the received signals compared to the excitation frequency. The acoustic wave non-linearity parameter (β) may be determined by measuring the absolute amplitudes of the fundamental mode signal A.sub.1 and the second harmonic mode signals A1 & A2 ).  the well & see pars. 0077-0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the field generated by sensor taught by Robinson to be able to measure and compare acoustic signal as taught by Yao. One would be motivated to make such a modification in order to improve sensor accuracy by detect the operational condition of the sliding sleeve valve by monitoring the change in acoustic vibration associated with the operational position of the moveable device (see Yao’s pars. 0037 & 0089).

 Claim 51 recites, “a method as defined in claim 49, wherein determining the operational position (Robison teaches three positions for flow control device 400, i.e. open. Closed and intermediate) comprises monitoring acoustic vibrational changes associated with the operational position of the moveable device [0027].” In figures 1 and 2 of Robison, see controller 62. Also see paragraph [0037]. “The display may be part of the controller 62 shown in FIG. 1 at the surface 52 of the well 10 that allows for an operator to confirm operation of the downhole tool. As shown, the entire process can be iteratively performed, for example, so that fluid pressure or electrical current is continually supplied to operate the downhole tool until the output is received indicating that the downhole tool has operated. Thus, the downhole tool may be automatically operated, for example until tool has reached a desired position.”Referring again to paragraph [0027], determination of the open, closed and intermediate positions is taught, thus meeting the limitations of claim 51. “FIG. 4 illustrates the flow control device 400 in the open position. During the movement from the closed position as shown in FIG. 3 to the open position, the raised formations 414 on the inner tubular member 402 contact and pass along the ring 416 on the outer tubular member 408 thereby emanating the acoustic signal. Therefore, an axial position of the inner tubular member 402 relative to the outer tubular member 408 can be determined by the presence of the acoustic signal and/or the frequency of the acoustic signal. FIG. 4 illustrates variations in the raised formations 414 that can provide acoustic signals having different frequencies. These variations of the raised formations 414 in the acoustic signal generating assembly correspond to positions of the flow control device between the open position and the closed position. For example, the raised formations 414 can provide a first frequency upon initial movement from the closed position as the inner tubular member 402 moves relative to the outer tubular 408, a second frequency during movement to an intermediate position between the open position and the closed position, and a third frequency immediately preceding the flow control device 400 fully reaching the open position. These alterations to the acoustic signal can be provided by changing spacing of the formations 414, changing size and shape of the formation as shown in FIG. 4, or changing a composition of the formations 414. Therefore, detecting the acoustic signal and distinguishing the first frequency, the second frequency, and the third frequency produced by variations of the raised formations 414 in the acoustic signal generating assembly detects whether the flow control device has been operated to the open position, the intermediate position, or the closed position.”

Claim 52 recites, “A method as defined in claim 49, wherein the operational position of a sliding sleeve is determined.” Again, refer to paragraph [0027] wherein the determination of an axial position of the inner tubular member 402 relative to the outer tubular member 408 is taught. Element 402 is also referred to as a sleeve by Robison, thus a sliding sleeve. See paragraph [0036].

Claim 53 recites, “A method as defined in claim 49, wherein a partially open operational position of the movable device is determined”. The intermediate position taught in paragraph [0027] reads on either a partially open or a partially closed position. (see par. 0027, operating piston 410 defined by an annular area between the inner tubular member 402 and formations 414 can provide a first frequency upon initial movement from the closed position as the inner tubular member 402 moves relative to the outer tubular 408, a second frequency during movement to an intermediate position between the open position and the closed position, and a third frequency immediately preceding the flow control device 400 fully reaching the open position).
Allowable Subject Matter
Claims 2-3 & 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3- & 6-7 were previously indicated allowable in the Office Action mailed 03/07/2022. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
			September 2, 2022.
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866